Mugglin, J.
(concurring in part and dissenting in part). We respectfully dissent only from that portion of the majority which affirms the imputation of the ability of respondent to earn $40,000 per year. It is our view that as the party seeking modification, respondent met his initial burden of proving by clear and convincing evidence that there had been a change in circumstances (see, Matter of Vitek v Vitek, 170 AD2d 908) by demonstrating that his employment as the manager of a minor league baseball team at $40,000 per year had ended and he was currently employed earning $24,000 per year. It was not his obligation to prove an inability to pay. Further, it is our view that any reliance upon the June 23, 1992 order as support for his ability to earn $40,000 per year is unwarranted. After confessing “considerable difficulty in attempting to determine a reasonable yearly income where respondent’s prospects as a professional athlete are so uncertain,” Family Court imputed $40,000 in earning ability to respondent, “not based upon any projected income as a professional athlete; rather, it is based upon his present ability to earn income in any field * * * given respondent’s considerable talent and experience.” What that talent and experience consists of is unre*611vealed by the record. Moreover, little comfort can be taken from Family Court’s recitation of respondent’s assets, including a 1990 Porsche, a 1987 Ford pickup and real estate, both in New York and Florida, since these assets must have been acquired when he was earning substantial sums as a professional baseball player. Moreover, there is no showing in the current record that he still retains these assets. Consequently, the imputation to respondent in the current proceeding to earn $40,000 annually, whether coincidental or not, finds no support from the prior record.
While we do not condone what Family Court has described as respondent’s lack of candor and evasive trial tactics, we do not believe that, for those reasons, we should depart from the settled rule in this Department which is that “a court need not rely upon a parent’s own account of his or her finances in determining child support * * * and may * * * impute income ‘based upon a prior employment experience * * * as well as such parent’s future earning capacity in light of that party’s educational background’ ” (Matter of Collins v Collins, 241 AD2d 725, 727, appeal dismissed and lv denied 91 NY2d 829, quoting Matter of Susan M. v Louis N., 206 AD2d 612, 613 [citations omitted]; see, Matter of Zevotek v Zevotek, 257 AD2d 888, 889). The imputation of earning ability is painfully unreviewable on this record. Respondent’s prior employment experience, as shown by the record, was only successful in organized baseball. The record is silent as to whether or not that experience can be utilized in any other capacity as a wage earner. In addition, the record is entirely silent concerning his educational background. Consequently, we would remit this issue to Family Court.
Lahtinen, J., concurs. Ordered that the orders are affirmed, without costs.